UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 INDIA ECOMMERCE CORPORATION (Exact name of Registrant as specified in its charter) Nevada 27-4592289 (State of Incorporation) (I.R.S. Employer Identification No.) 5540 Fifth Avenue #18, Pittsburgh, PA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered None Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. ☐ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. ý Securities Act registration statement file number to which this form relates: No. 333-174889 Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK, PAR VALUE OF $0.001 (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. The description of the Common Stock of the Company is set forth under the caption “Description of Securities” in the Company’s Registration Statement on Form S-1 (File No. 333-174889)filed with the Securities and Exchange Commission on June 16, 2011, as amended (the “Registration Statement”), and in the prospectus included in the Registration Statement, is hereby incorporated by reference in response to this item. Item 2. Exhibits Exhibit Number Description Articles of Incorporation (1) By-Laws (2) Incorporated herein by reference from Exhibit 3.1 of the Company’s Registration Statement. Incorporated herein by reference from Exhibit 3.2 of the Company’s Registration Statement. SIGNATURES In accordance with Section 12 of the Exchange Act of 1934, the Registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, on this 27th day of August 2011. India Ecommerce Corporation By: /s/ Ashish Badjatia Ashish Badjatia President, Director, Chief Executive Officer
